GARZA, Circuit Judge,
dissenting.
I respectfully dissent.
There is no question that Peggy McDonald failed to serve the United States Attorney personally within the 120 day period prescribed by Rule 4(j). Rather, I ask only if good cause existed for that delay, and I find that it did.
1. Pursuing Discovery
The U.S. Attorney, Stephen Graben, received in fact McDonald’s complaint and summons by mail, and answered timely. In that answer, he pointed out the defect in service, which was proper. But he then began to engage in discovery in earnest. He not only entered into an agreed scheduling order, but propounded interrogatories and scheduled depositions: he affirmatively pursued the lawsuit. The district court held that Graben had properly preserved his objection to service and had not waived that objection by engaging in discovery. In support of that holding, the court below cited two district court cases, neither of which address the issue before us today or support the majority’s opinion.
In Atwood v. Memorial Hospital at Gulfport, 115 F.R.D. 489 (S.D.Miss.1986), the defendant preserved his objection as to service in his answer, but did not engage in discovery before moving for dismissal. In Snodgrass v. Roberts Dairy Co., 82 F.R.D. 626, 629 (D.Neb.1979), the defendant preserved his objection by his answer, but later engaged in court-ordered discovery by answering interrogatories propounded to help the plaintiff locate proper defendants; he did not affirmatively engage in discovery of his own. The court found that he had not thereby waived the objection, as he had answered at the direct order of the court and had been expressly assured that answering would not prejudice his objection to service.
Neither of these cases, and no other cases found, address the precise facts of our problem. But many cases warn defendants that they may not lull plaintiffs into believing service has been accomplished. They may not “halfway appear in a case, giving plaintiff and the court the impression that he has been served, and, at the appropriate time, pull failure of service out of the hat like a rabbit....” Broadcast Music, Inc. v. M.T.S. Enterprises, 811 F.2d 278, 281 (5th Cir.1987). See, also, Vance v. U.S., 126 F.R.D. 14 (E.D.N.Y.1989); Gordon v. Hunt, 116 F.R.D. 313 (S.D.N.Y. 1987); Ditkof v. Owens-Illinois, Inc., 114 F.R.D. 104 (E.D.Mich.1987).
2. Return of Acknowledgement
It is clear that a defendant who evades service cannot then argue that service was not timely. 1982 U.S.Code Cong. & Admin. News at 4434, 4446 n. 25; 96 F.R.D. at 122 n. 25. At oral argument, Graben stated firmly to the Court that it is the policy of the U.S. Attorney’s office not to execute the return of service provided for in Fed.R. Civ.Proc. (4)(c)(2)(C)(ii). In essence, that office does not accept the Federal Rules’ allowance of service by mail.
Not only is it poor form for the U.S. government’s own attorneys to make a policy of refusing service by mail, but this court and others have stated that intentional failure to execute a return of service may constitute evasion of service. Norlock v. City of Garland, 768 F.2d 654, 657 (5th Cir.1985); Prather v. Raymond Construction Co., 570 F.Supp. 278, 282 (N.D.Ga.1983). But see, contra, Delta Steamship Lines, Inc. v. Albano, 768 F.2d 728, 730 (5th Cir.1985). In Morse v. Elmira Country Club, 752 F.2d 35, 39-41 (2d Cir.1984), the Second Circuit held that the acknowledgment form goes only to proof of service, and that received but unacknowledged mail service is effective.1
The record before us does not reflect whether or not McDonald’s counsel included the proper acknowledgment forms when *470the complaint and summons were first sent to the government. But Graben admitted candidly at oral argument that, even if the proper forms had been included, his office would not have returned the acknowledgment. In the words of the district court in this cause, “[s]uch activity is financially unsound.” Memorandum Opinion at p. 4.
3. Abuse of Discretion
We are to review the district court’s dismissal under an abuse of discretion standard. Fournier v. Textron, 776 F.2d 532, 534 (5th Cir.1985). We are also to look at three “aggravating factors” to decide whether to uphold a dismissal for delay of service: first, the extent to which the plaintiff rather than his counsel is personally liable for the delay; second, the degree of prejudice to the defendant; third, whether the delay is the result of intentional conduct. Id.
Here, McDonald is not at fault in any way for the delay, but she would be the party to suffer from a dismissal. Further, Graben admitted at oral argument that the government was not in the least prejudiced by the 18-day delay in service. Finally, it cannot be said that the delay was intentional; rather, it was the by-product of the government’s engaging in discovery and otherwise acting in a manner inconsistent with one contesting jurisdiction.
When McDonald requested a Rule 6(b) extension of time to make her service of the U.S. Attorney timely, the district court should have granted it. McDonald had made a more-than-colorable effort to serve the proper parties, and the U.S. Attorney had been less than honorable in his pursuit of the case. Given that, Congress clearly intended that a “court would undoubtedly permit such a plaintiff additional time within which to effect service.” 1982 U.S.Code Cong. & Admin.News at 4442.
The district court’s failure to grant that extension, and its dismissal of this cause, were an abuse of the court’s discretion. I would reverse the dismissal and remand the cause to give Peggy McDonald her day in court.

. The Third and Fourth Circuits disagree with the Second. Stranahan Gear Co. v. NL Industries, 800 F.2d 53, 56-58 (3d Cir.1986); Armco, Inc. v. Penrod-Stauffer Bldg. Systems, Inc., 733 F.2d 1087, 1089 (4th Cir.1984). See also, Report on the Service of Process by Mail, 116 F.R.D. 169, 173 (1987).